Exhibit 10.2

 

September 30, 2005

 

Mr. Robert A. Eberle

7 Rockrimmon Road

North Hampton, NH 03862

 

Dear Rob:

 

Reference is made to your Amended and Restated Employment Agreement with
Bottomline Technologies (de), Inc. (the “Company”) dated as of November 21, 2002
(the “Agreement”). By execution and delivery of this letter, the Company hereby
agrees to continue the Agreement through its next subsequent renewal term of
November 21, 2008, unless sooner terminated in accordance with the provisions of
Section 5 of the Agreement. For all purposes of the Agreement, such extension
shall be deemed a portion of the Employment Period, as defined in the Agreement.
In all respects, the Agreement shall remain in full force and effect, as so
extended, provided, however, that:

 

1. It is agreed and acknowledged that your current titles for purposes of the
Agreement are President, Chief Operating Officer and Secretary. The first
sentence of Section 2 of the Agreement is hereby amended accordingly.

 

2. It is further agreed that your current base salary is $280,000, your current
bonus opportunity is $280,000 and that Section 3.1 of the Agreement is hereby
amended accordingly. Further salary, bonus and equity incentive adjustments may
be made from time to time in accordance with the terms of the Agreement as so
extended.

 

3. It is further agreed that all references to Stock Options in the Agreement
shall also include any restricted stock grants of the Company’s common stock,
and, wherever the phrase “Stock Options” appears in the Agreement, it shall
hereinafter refer to Stock Options and such restricted stock grants.

 

4. It is further agreed that Section 6.1 of the Agreement shall be amended to
read as follows: “and, in the case of termination by the employee pursuant to
Section 5.6, the provisions of Section 6.5 shall apply with respect to stock
options granted prior to July 1, 2005 only.”

 

5.

It is further agreed that the initial paragraph of Section 6.5 of the Agreement
shall read as follows: “In the event that (a) a Change in Control shall occur,
(b) the Company’s Board of Directors appoints a new Chief Executive Officer
other than by reason of the resignation of the Company’s current Chief Executive
Officer or (c) the Employee’s employment with the



--------------------------------------------------------------------------------

September 30, 2005

Page 2

 

Company is terminated under Section 6.2, 6.3 or 6.4 of this Agreement and
pursuant to the terms of such provision this Section 6.5 applies”.

 

By execution of this letter, you hereby agreed to the foregoing extension of the
Agreement, and reaffirm your obligations under the Agreement.

 

Very truly yours,

 

Bottomline Technologies (de), Inc.

 

 

 

 

By:  /s/    JOSEPH LEO BARRY                                                 

        Joseph Leo Barry

        Chairman, Compensation Committee

 

 

 

 

Acknowledged and Agreed:

 

/s/    ROBERT EBERLE                                                         

Robert Eberle